Exhibit 10.1

 



SETTLEMENT AGREEMENT

 

This Settlement Agreement (this “Agreement”) is entered as of this 15th day of
September 2017 by and between GlassBridge Enterprises, Inc. f/k/a Imation Corp.,
a Delaware corporation, on behalf of itself and each of the subsidiaries and
affiliates identified herein (collectively, “GBE”) and CMC Magnetics Corporation
on behalf of itself and CMC Magnetics Co., Ltd. and any and all of its
subsidiaries and affiliates who have claims against GBE and any of its current
or future subsidiaries and affiliates worldwide (collectively, “CMC” and
together with GBE, each a “Party” and collectively, the “Parties”).

 

WHEREAS, the Parties are currently involved in disputes and actions and desire
to enter into this Agreement to settle comprehensively all such disputes and
actions.

 

NOW, THEREFORE, in exchange for the mutual promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Parties, each Party, intending to be legally bound, agrees
as follows:

 

1.Dismissal of Actions and Release of Claims. In consideration of and
conditional upon the completion of (i) the Initial Cash Payment (as defined in
Section 2 below), (ii) the issuance and delivery to CMC of the ICJ Promissory
Note (as defined in Section 4 below), and (iii) the execution and delivery to
CMC of the GBEI Guarantee (as defined in Section 5 below), CMC agrees, upon
completion of the last to occur of the foregoing items (i), (ii), and (iii) to:

 

(A)promptly cause the dismissal, with prejudice, of each pending action brought
by CMC against GBE and all named defendants and co-defendants in such actions,
including without limitation the following actions (collectively, the
“Actions”):

 

(1)CMC Magnetics Co., Ltd. v. Imation Corporation Japan pending in the Tokyo
District Court, Civil Division 42, Section D-Go-Ro (Heisei 28 nen (wa) No. 3535)
(the “Japanese Litigation”);

 

(2)CMC Magnetics Corporation v. Imation Europe B.V. pending in the Noord-Holland
District Court/Amsterdam (the “Dutch Litigation”); and

 

(3)CMC Magnetic Corporation v. Imation Corp., Imation Latin America, et al.
pending in the State of Minnesota District Court/Second Judicial District;

 







Settlement AgreementPage 1 of 9

 

 

 

(B)release all liens, attachments and encumbrances against any assets of GBE and
of any of the named defendants in the Actions (collectively, the “Restricted
Assets”); and (C) provide, along with GBE, the mutual general release of claims
and covenant not to sue set forth in Section 6, hereof.

 

2.Cash Payments. Imation Corporation Japan (“ICJ”) and Imation Europe B.V.
(“IEBV”) will pay to CMC the following amounts (the “Cash Payments”):

 

(a)ICJ will cause the release and payment to CMC of the Restricted Assets of ICJ
in an amount equal to approximately (1) $1,532,869.97 (USD) and (2) ¥856,188,510
(JPY); 1/

 

(b)ICJ will pay an additional amount equal to $1,500,000 (USD) to CMC (the
“Initial Cash Payment”); and

 

(c)IEBV will cause the release and payment to CMC of the Restricted Assets of
IEBV in an amount equal to approximately 689,211.32€ (Euro). 2/

 

Notwithstanding anything to the contrary in this Agreement, including without
limitation the releases contemplated hereby, GlassBridge Enterprises, Inc.
(“GBEI”) shall guarantee the obligations of ICJ and IEBV to make the Cash
Payments required by this Agreement. To the extent any portion of the Cash
Payments is required to be disgorged by CMC in an insolvency proceeding for ICJ
or IEBV, GBEI shall remain unconditionally liable to CMC for such disgorged
amount and waives any and all defenses of any nature to the payment of such
amount, providing only that there shall have been entry of a final order in such
insolvency proceeding requiring disgorgement by CMC. GBEI, in its discretion,
shall either have the obligation to indemnify CMC for any costs or expenses
attendant to CMC’s defending any such disgorgement claim, or – provided that
GBEI provides CMC with adequate security guaranteeing payment of its
reimbursement obligations in the preceding sentence in a form reasonably
acceptable to CMC, GBEI shall have the right, but not the obligation, to defend
at its own expense any such disgorgement claim on behalf of CMC. The Initial
Cash Payment referred to in Section 2(b) above shall be paid by wire transfer to
be initiated not later than October 10, 2017, and the Parties shall make best
efforts to cause the Initial Cash Payments referred to in Sections 2(a) and 2(c)
above to be paid by wire transfer not later than October 10, 2017. CMC shall, at
its own expense, provide whatever assistance shall reasonably be required of it
by GBE, GBEI, ICJ, IEBV or any other affiliate or subsidiaries whose assets are
attached, encumbered, or otherwise restricted by CMC to effectuate the release
of such funds which shall be payable to CMC upon such release. All payments made
hereunder shall be made by electronic transfer of funds to CMC as follows:

 

 



 



1/The amount of Restricted Assets of ICJ is subject to adjustment for accrual of
interest based on the terms of the applicable bank account(s) and asset
attachment(s).

 

2/The amount of Restricted Assets of IEBV is subject to adjustment for accrual
of interest based on the terms of the applicable bank account(s) and asset
attachment(s).

 



Settlement AgreementPage 2 of 9

 

 

 

Bank Name:   Account No.:   Swift Code:   Account Name:  

 

2(I).Procedural Agreements for Japanese Restricted Assets. With respect to the
release of Restricted Assets of ICJ contemplated by Section 2(a) above arising
in connection with the Japanese Litigation, the Parties agree as follows: CMC
and ICJ shall enter into a settlement before the Tokyo District Court under the
court proceedings (saiban-jo-no-wakai), in which (a) ICJ acknowledges that it
owes CMC payment obligations in the amount of the Restricted Assets of ICJ and
agrees to pay that amount and (b) ICJ agrees to the withdrawal of securities
(tanpo) deposited by CMC in relation to the preliminary attachments of ICJ’s
assets in Japan.

 

2(II).Procedural Agreements for Dutch Restricted Assets. With respect to the
release of Restricted Assets of IEBV contemplated by Section 2(c) above arising
in connection with the Dutch Litigation, the Parties agree as follows: to the
extent necessary to achieve the release of the Restricted Assets of IEBV, CMC
and IEBV shall enter into such agreements or submit such documents as are
necessary before the Noord-Holland District Court/Amsterdam under such court’s
proceedings in which (a) IEBV acknowledges that it owes CMC payment obligations
in the amount of the Restricted Assets of IEBV and agrees to pay that amount and
(b) IEBV shall agree to the withdrawal of securities, payments, court fees and
bonds deposited by CMC in relation to the Dutch Litigation.

 



Settlement AgreementPage 3 of 9

 

 

 

3.Cooperation in Release of Litigation Related Bonds and Instruments. In
addition to the payment of the Cash Payments to CMC, GBE agrees to cooperate in
taking the necessary actions to enable CMC to receive all payments made by CMC
as security for the Actions set forth in Section 1 above and the proceedings
filed by CMC Magnetics Co., Ltd. against Imation Taiwan Ltd. in the Taiwan
Shilin District Court, and GBE agrees and acknowledges that such funds belong to
CMC (the foregoing, the “CMC Security Payments, Deposits & Bonds”). GBE, GBEI,
ICJ, IEBV shall, at its own expense, provide whatever assistance shall
reasonably by required of it by CMC to effectuate the release of such CMC
Security Payments, Deposits & Bonds.

 

4.ICJ Promissory Note.

 

(a)GBEI agrees to cause ICJ to issue to CMC on the date hereof a promissory note
in the aggregate principal amount of $1,500,000 (USD) in substantially the form
attached hereto as Exhibit A (the “ICJ Promissory Note”). Payments of principal
under the ICJ Promissory Note shall be due and payable as follows: (1) $500,000
(USD) due and payable on or before January 10, 2018 and (2) $1,000,000 (USD) due
and payable on or before October 10, 2019.

 

(b)In the event that CMC does not receive timely payment of any amount due under
the ICJ Promissory Note, then CMC may demand that such failure to pay be cured
by notice sent by Federal Express, DHL, or similar overnight courier service
addressed as follows:

 

Imation Corporation Japan

c/o GlassBridge Enterprises, Inc.

1099 Helmo Ave. N.; Suite 250

Oakdale, MN 55128

Attn: CEO & General Counsel

 

Such notice shall be deemed received the following business day, after which GBE
shall have ten (10) business days to fully cure such breach. In the event GBE
fails to fully cure within ten (10) business days, the ICJ Promissory Note shall
become immediately due and payable.

 



Settlement AgreementPage 4 of 9

 

 

 

5.GBEI Guarantee. GBEI shall unconditionally guarantee the obligations of ICJ
arising under the ICJ Promissory Note. Such unconditional guarantee shall be
evidenced by a Guarantee of GBEI delivered by GBEI to CMC on the date hereof in
substantially the form attached hereto as Exhibit B (the “GBEI Guarantee”).

 

6.Release Upon Payment.

 

(a)Other than with respect to all obligations due CMC under this Agreement
(including the delivery of the Cash Payments, the ICJ Promissory Note, and GBEI
Guarantee), CMC together with its affiliates and subsidiaries, and its and their
respective agents, attorneys, representatives, and assigns (collectively, the
“CMC Releasors”) shall be deemed to have released GBE and all of GBE’s
subsidiaries and affiliates (including, without limitation, the subsidiaries and
affiliates listed on Exhibit C hereto), Joseph A. DePerio, Barry L. Kasoff,
Robert Fernander, Realization Services, Inc., the Clinton Group, and Clinton
Lighthouse Equity Strategies Fund (Offshore) Ltd.), and with respect to all of
the foregoing its and their present and former divisions, subsidiaries,
affiliates, associates, owners, predecessors, principals, agents, servants,
employees, shareholders, members, partners, agents, officers, directors,
consultants, attorneys, and the successors and assigns of each of the foregoing
(collectively, the “GBE Releasees”), from any and all claims, demands, causes of
action, indebtedness, and obligations of any kind, nature, or description,
whether known or unknown, liquidated or unliquidated, at law or in equity, and
whether sounding in tort or contract, that CMC or any CMC Releasors ever had,
now have, or hereafter can, may or shall have against any of the GBE Releasees
from the beginning of time through the date of this Agreement.

 

 



Settlement AgreementPage 5 of 9

 

 

 



(b)Other than with respect to all obligations due GBE under this Agreement, GBE
together with its affiliates and subsidiaries and each of its and their
respective agents, attorneys, representatives, and assigns (collectively, the
“GBE Releasors”) shall be deemed to have released CMC, each of its subsidiaries
and affiliates, and each of its and their present and former divisions,
subsidiaries, affiliates, associates, owners, predecessors, principals, agents,
servants, employees, shareholders, members, partners, agents, officers,
directors, consultants, attorneys, and the successors and assigns of each of the
foregoing (collectively, the “CMC Releasees”) from any and all claims, demands,
causes of action, indebtedness, and obligations of any kind, nature, or
description, whether known or unknown, liquidated or unliquidated, at law or in
equity, and whether sounding in tort or contract, that GBE or any GBE Releasors
ever had, now have, or hereafter can, may or shall have against any of the CMC
Releasees from the beginning of time through the date of this Agreement.

 

(c)In furtherance of the releases set forth in Section 6(a) and 6(b), hereof,
the parties hereby covenant not to sue each other in any forum with respect to
any claims released by said paragraphs.

 

(d)The Parties further agree that the releases set forth in Sections 6(a) and
6(b), above, shall not take effect until the completion of each and all of (i)
the Initial Cash Payment, (ii) the issuance and delivery to CMC of the ICJ
Promissory Note, and (iii) the execution and delivery to CMC of the GBEI
Guarantee.

 

7.Stay of Pending Actions Pending CMC Receipt of Cash Payments. The Parties
agree that any and all pending Actions, the dismissal of which is contemplated
by Section 1 above, shall be immediately stayed, and all further proceedings
therein suspended and enjoined upon the execution and delivery of this
Agreement, the ICJ Promissory Note, and GBEI Guarantee. GBE and CMC agree to
cooperate in taking whatever additional actions or procedural steps may be
required to effect the stay of the Actions in the jurisdictions where they are
pending. The stay required by this Section 7 shall terminate upon the material
breach by any Party of its obligations under Section 2 hereof.

 



Settlement AgreementPage 6 of 9

 

 

 

8.Confidentiality. Each Party agrees that it will maintain in confidence this
Agreement and its terms, unless such Party is required to take action to enforce
this Agreement, or compelled to disclose by judicial or administrative process,
or in the opinion of counsel, by other requirements of law (including, in the
sole discretion of GBE, GBE’s obligations to disclose material agreements
pursuant to the disclosure rules promulgated by the United States Securities and
Exchange Commission); provided, that, the Parties may provide this Agreement or
the details of this Agreement to their respective counsel, accountants, business
consultants, and tax advisors, and (if required) current or prospective
investors or purchasers, lenders or affiliates, provided further that such
Parties are informed as to the confidential nature of this Agreement and
affirmatively obligate themselves to maintain such confidentiality.

 

9.Interpretation of Agreement. The Parties each acknowledge that this Agreement
has been negotiated at arm’s length, and with the assistance of legal counsel,
by and between the Parties who are each equally sophisticated and knowledgeable
in the matters dealt with in this Agreement. Accordingly, it is mutually agreed
by the Parties that the language of this Agreement shall not be presumptively
construed either in favor of, or against, any Party on the grounds that such
Party is the “drafter” of this Agreement.

 

10.Release Not Subject to Cal. Civ. Code § 1542 or Similar Statutes. CMC on
behalf of itself and each of the CMC Releasors, and GBE on behalf of itself and
each of the GBE Releasors, each acknowledge that upon the date of this Agreement
the CMC Releasors and GBE Releasors, respectively, shall be deemed to have, and
by operation of this Agreement shall have, expressly waived, relinquished, and
released any and all provisions, rights, and benefits conferred by or under Cal.
Civ. Code § 1542 or any law of the United States or any state of the United
States or territory of the United States, or principle of common law, which is
similar, comparable or equivalent to Cal. Civ. Code § 1542, which provides:

 



Settlement AgreementPage 7 of 9

 

 

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

11.Subsequently Learned Information Shall Not Invalidate This Agreement. This
Agreement shall not be subject to attack or invalidation on the grounds that any
or all of the legal theories or factual assumptions relied upon by any of the
Parties for negotiating purposes are ultimately determined to be inaccurate or
inappropriate for any reason.

 

12.No Admissions Implied. This Agreement has been negotiated and entered into as
a settlement and compromise that shall inure to the benefit of all Parties, but
shall not constitute or be construed as an admission by any Party as to the
validity, invalidity or extent of any asserted claims or defenses, or a waiver
or admission of any Party as to any other Party.

 

13.Allocation of Expenses of Settlement. The Parties shall each bear its own
costs and expenses in connection with the negotiation and execution of this
Agreement and the litigations settled thereby, including without limitation, the
release of any Restricted Assets and the CMC Security Payments, Deposits &
Bonds.

 

14.Governing Law, Jurisdiction, and Venue for Enforcement. This Agreement, the
negotiation, terms and performance of this Agreement, the rights of the Parties
under this Agreement, and all actions arising in whole or in part under or in
connection with this Agreement shall be governed by and construed in accordance
with the domestic substantive laws of the State of New York, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction. GBE hereby irrevocably
consents and submits to the non-exclusive jurisdiction of the Supreme Court of
the State of New York, New York County, and the United States District Court for
the Southern District of New York, whichever CMC elects, and waives any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement. In the event that a court
declines to hear an action relating to this Agreement on the grounds that such
an action may not be heard in New York, CMC shall be permitted to sue in state
or federal court sitting in Minnesota.

 



Settlement AgreementPage 8 of 9

 

 

 

15.Authority to Execute Agreement. Each of the Parties executing this Agreement
represent and warrant that each signature below is duly authorized on behalf of
the Party indicated, and that no further corporate action is necessary to bind
such Party to the terms hereof.

 

16.No Oral Modifications. The terms of this Agreement may not be changed,
modified, waived, discharged, or terminated orally, but only by an instrument or
instruments in writing, signed by the Party against which enforcement of the
change, modification, waiver, discharge, or termination is asserted.

 

[Signature Page Follows]

 

 

Settlement AgreementPage 9 of 9

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Settlement Agreement as
of the first date written above.

 

 

CMC MAGNETICS CORPORATION

 

 

By: /s/ Bob Wong

Name: Bob Wong

Title: Chairman

 

 

 

GLASSBRIDGE ENTERPRISES, INC.

F/K/A IMATION CORP.

 

 

By: /s/ Danny Zheng Name: Danny Zheng Title: CFO, Interim CEO

 

 

 

 

IMATION CORPORATION JAPAN

 

 

By: /s/ Tavis J. Morello Name: Tavis J. Morello Title: Director

 

 

 

IMATION EUROPE B.V.     By: IMATION HOLDING B.V. Its: Managing Director     By:
GLASSBRIDGE ENTERPRISES, INC. Its: Managing Director         By: /s/ Danny Zheng
Name: Danny Zheng Title: CFO, Interim CEO

 

 

 



Signature Page to Settlement Agreement



 

 

 

EXHIBIT A

Form of ICJ Promissory Note

 

 

 

 

 

 

 

 

 

EXHIBIT B

Form of GBEI Guarantee

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT C

Certain Subsidiaries and Affiliates of GlassBridge Enterprises, Inc.

 

Imation ANZ Pty Ltd.

 

Imation Corporation Japan

 

Imation Europe B.V.

 

Imation Hong Kong Limited

 

Imation Korea Inc.

 

Imation Latin America Corp.

 

Imation Middle East FZE

 

Imation Singapore PTE Ltd.

 

Imation Taiwan Ltd.

 

 

 

 

 



 

